783 N.W.2d 112 (2010)
Cynthia SOUFANE (Rooke), Next Friend of Bryan Rooke, a minor, Plaintiff-Appellant,
v.
JUNG WU, M.D. and Jung Wu, M.D. P.C., St Joseph Mercy Hospital, Doing Business as Trinity Health Assoc, otherwise known as McPherson Hospital, Defendants-Appellees.
Docket No. 140267. COA No. 279227.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Court, the application for leave to appeal the November 12, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.